     Case 3:13-cv-02139-MMA-MDD Document 21 Filed 06/06/19 PageID.61 Page 1 of 1



 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                            SOUTHERN DISTRICT OF CALIFORNIA
 7
 8    JANNETTE HERRING and ROBERT                             MDL No.: 11md2286-MMA (MDD)
      HERRING,                                                Member Case No.: 13cv2139-MMA
 9
                                            Plaintiffs,       (MDD)1
10
      v.                                                      ORDER RE: STIPULATION OF
11
                                                              DISMISSAL WITH PREJUDICE
      MIDLAND CREDIT MANAGEMENT,
12
      INC.,
13                                         Defendant.         [Doc. No. 690]
14
15          On June 6, 2019, Plaintiffs Jannette and Robert Herring and Defendant Midland
16   Credit Management, Inc. jointly filed a stipulation of dismissal with prejudice of member
17   case 13cv2139-MMA (MDD) in its entirety pursuant to Federal Rule of Civil Procedure
18   41(a)(1)(A)(ii). Doc. No. 690. Accordingly, case number 13cv2139-MMA (MDD) is
19   DISMISSED WITH PREJUDICE. Each party must bear its own attorneys’ fees and
20   costs. The Clerk of Court is instructed to close case number 13cv2139-MMA (MDD).
21          IT IS SO ORDERED.
22   Dated: June 6, 2019
23
24
25
26
27
     1
      The parties errantly list 13cv0256 as the case number. When the case was transferred to this district, it
28   was assigned a different case number.

                                                          1
                                                                                         11md2286-MMA (MDD)
